Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 27-31, 33, 34, 37 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Page US 2007/0248307.
As for claim 27, Page discloses a light emitting diode (“LED”) apparatus comprising: an elongated housing (elongated rod 2, Fig 1); a light emitting source disposed at a first end of the elongated housing (6, Fig 3); a reflector disposed in the housing and extending from the first end of the elongated housing towards a second end of the housing (interior surface of elongated rod that achieves total internal reflection, paragraph 0039); and a gradient optics coupled to the reflector and comprising a varying transparency (grooves 3 in surface 4) that progressively increases as the gradient optics extends from the first end of the housing towards the second end ( increasing notches closer together away from light source towards central region, see Fig 3); wherein the varying transparency of the gradient optics progressively increases towards a center of the housing (notches placed closer and closer together towards center of housing, (Fig 3, paragraph 0048).
As for claim 28, Page discloses the gradient optics are configured to distribute the light so that emitted light intensity is substantially uniform along the elongated housing (paragraph 0048).
As for claim 29, Page discloses the gradient optics comprises a plurality of gradient optic regions having varying transparencies (see region A and B identified as having varying transparencies shown in Fig 3 below).

    PNG
    media_image1.png
    193
    508
    media_image1.png
    Greyscale

As for claim 30, Page discloses the gradient optics comprises at least one surface onto which the plurality of gradient optic regions are formed (see surface on light emitting member 1, Figures 1 and 3).
As for claim 31, Page discloses the at least one surface comprises an interior surface and an exterior surface (tube 1 has an interior and exterior) and the plurality of gradient optic regions are formed on at least one of the interior surface and the exterior surface (notches are on exterior surface; cut pattern, laser cut, paragraph 0011-12)
As for claim 33, Page discloses the reflector comprises at least one reflective surface that reflects light toward the gradient optics (internal reflection from surface of body 1, paragraph 0039).
As for claim 34, Page discloses wherein the housing comprises at least one cross-sectional shape selected from a set of shapes comprising circular, oval, elliptical, parabolic, tubular and multisided shapes (paragraph 0028).
As for claim 37, Page discloses said gradient optics comprise at least one of material thickness, material layering, material density, material variation, material coating, thin film application, surface texturing and surface defects that are associated with elongated housing (thickness and or texturing/defects see cutting of pattern (paragraph 0011-0012).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Gwo-Juh US PAT 6164791.
As for claim 32, Page fails to teach the plurality of gradient optic regions decrease in thickness along the housing to provide the increasing transparency. The examiner takes Official notice that it is known in the art to utilize thickness of material as a means for achieving differing levels of transparency. Gyo-Juh teaches this concept with a thickness decreasing from an optical member (a backlight) away from the light source causing an increase in light transmission. It would have been obvious matter of equivalence for one having ordinary skill in the art to utilize this concept in the device of Page to provide an alternate means for controlling the light transmission emitted from the tube, since both this means and that of Page teach varying light-transmission away from the light source. One would have been motivated where providing an alternate light-transmission means is desired.
Claims 35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Carlin et al. US PAT 8319437
As for claim 35, Page discloses the device as discussed above but fails to teach the housing comprises a troffer tube housing. Carlin et al. teaches an LED light tube being compatible with a troffer socket (col. 4, lines 55-65).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have made the lighting device of Page Hoffman as modified by compatible with a troffer socket as taught by Carlin et al. for the purpose of increasing consumer appeal by providing a light source that can be used with existing light fixtures.
As for claim 40, Page discloses the device as discussed above, but fails to teach or disclose the elongated housing is configured to have a selected length so that is equivalent to one of a T8 or T12 fluorescent tube. Carlin et al. teaches an LED light tube being compatible with a troffer socket and wherein the tube length is equivalent to the length of a T8 or T12 fluorescent tube (col. 4, lines 55-65).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have made the lighting device of Page compatible with a troffer socket length as taught by Carlin et al. for the purpose of increasing consumer appeal by providing a light source that can be used with existing light fixtures.
Claims 36 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Rivas et al. (US PAT 7114834 B2) and Carlin et al. US PAT 8319437
As for claim 36, Page fails to teach further comprising integrated power and thermal management circuitry coupled to the light emitting source and including a connector configured to mate with a troffer socket. Rivas et al. teaches a lighting device comprising a side light LED tube (17) comprising: a tube comprising at least one light receiving portion (portion closest to light sources) configured to receive light; and integrated power and thermal management circuitry (col. 8, lines 19-25) coupled to the at least one LED (30).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the invention of Page such that power and thermal management circuitry as taught by Rivas et al. was provided for the purpose of keeping power consumption of the device to a predetermined level.
Carlin et al. teaches an LED light tube being compatible with a troffer socket (col. 4, lines 55-65).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have made the lighting device of Page as modified by compatible with a troffer socket as taught by Carlin et al. for the purpose of increasing consumer appeal by providing a light source that can be used with existing light fixtures.
As for claim 39, Page discloses the device as discussed above but fails to teach the housing comprises a troffer tube housing. Carlin et al. teaches an LED light tube being compatible with a troffer socket (col. 4, lines 55-65).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have made the lighting device of Page Hoffman as modified by compatible with a troffer socket as taught by Carlin et al. for the purpose of increasing consumer appeal by providing a light source that can be used with existing light fixtures.
Claims 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Rivas et al. (US 7,114,834 B2).
As for claim 38, Page fails to teach further comprising integrated power and thermal management circuitry coupled to the light emitting source. Rivas et al. teaches a lighting device comprising a side light LED tube (17) comprising: a tube comprising at least one light receiving portion (portion closest to light sources) configured to receive light; and integrated power and thermal management circuitry (col. 8, lines 19-25) coupled to the at least one LED (30). 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the invention of Page such that power and thermal management circuitry as taught by Rivas et al. was provided for the purpose of keeping power consumption of the device to a predetermined level.
Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Leong (US 6,762,562 B2). 
As for claim 41, Page fails to teach the elongated housing comprises a non-linear shape. Leong teaches an LED light tube being a non-linear shape (Fig. 21).  At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the invention of Page such that the LED light tube comprised a non-linear shape as taught by Leong for the purpose of created the desired light shape of light output.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Page in view of Mammen US 20120200617.
As for claim 42, Page discloses the device as discussed above, but fails to teach or disclose the gradient optics includes varying diffuser films along the elongated housing to provide the increasing transparency.  Mammen teaches varying diffuser films along a tube that provide the increasing transparency (light transmissive segments 108-1 through 108-6 diffuse light and are varying in that they are independently controllable and capable of achieving varying light-transmissive properties, paragraph 0030, 0044). At the time the invention was made, it would have been obvious to one of ordinary skill in the art to have modified the invention of Page such that the increasable transparency was achieved by the diffuser films of Mammen, to provide an alternate, desired diffusing means for achieving a desired luminous output in Page.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. The rejection using Page has been modified, as necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875